Citation Nr: 0124102	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  99-25 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for actinic keratosis.

3.  Entitlement to an increased rating for Post-Traumatic 
Stress Disorder (PTSD) currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1999 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for bilateral 
hearing loss and for actinic keratosis, and granted service 
connection for PTSD with an evaluation of 30 percent 
disabling effective January 29, 1999.


FINDINGS OF FACT

1.  The veteran's current hearing loss was not casually or 
etiologically related to service.

2.  Actinic keratosis was not causally or etiologically 
related to service.

3.  The veteran's PTSD is currently manifested by difficulty 
controlling his anger, sleep disturbance and anxiety, 
occasional reexperiencing of traumatic events, hyperalertness 
and depression, as well as positive and supportive family 
relationships.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.303, 3.385 (2000); Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

2.  Actinic keratosis was not incurred in or aggravated by 
active duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A (West 1991& Supp. 2001); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).

3. The schedular criteria for a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159); 38 C.F.R. §§ 4.132, 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for hearing loss in his left ear and for actinic keratosis 
(claimed as skin cancer) as well as an increased rating for 
PTSD, which is currently evaluated as 30 percent disabling.  

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  In that regard, the Board 
finds that while the new law and accompanying regulations 
were enacted during the pendency of this appeal, and thus, 
have not been considered by the RO, there is no prejudice to 
the appellant in proceeding with this appeal, as the 
appellant has been fully informed as to laws and regulations 
governing his claim, including the requirements to 
substantiate his claim, and there is no indication that there 
is additional evidence that should be obtained before 
proceeding with appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  As such, the Board will proceed 
with disposition of this appeal.


I.  Service connection for left ear hearing loss

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).

The veteran essentially contends that he suffered hearing 
loss in the left ear when he served as an infantryman in 
Vietnam for a year.  Service medical records are negative for 
any diagnosis or treatment for hearing loss during service.  
There is also no evidence in the record of continuity of 
treatment for hearing loss in the left ear following his 
discharge from service to the present.  

The veteran underwent a VA examination in July 1999.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
25
25
20
20
15

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  Following the examination, the 
diagnosis indicated mild sensori-neural hearing loss in both 
ears with constant tinnitus.  The examiner was also of the 
opinion that it was as likely as not that the veteran's 
hearing loss is related to his noise exposure and that his 
tinnitus is related to his hearing loss and his military 
noise exposure, however, due to the fact that no audiogram 
was available from around the time of the veteran's discharge 
date, it was difficult to prove that his hearing loss was 
normal at time of discharge.

The veteran also submitted records from Larry McIntire, D.O., 
dated in March 2000.  These records indicate the veteran to 
have a mild high frequency sensorineural hearing loss in the 
right ear.  The left ear, however, was essentially normal in 
reference to hearing.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a left ear hearing 
loss is not warranted.  The evidence of record, primarily the 
veteran's July 1999 VA examination, shows that the criteria 
for hearing loss set forth in 38 C.F.R. § 3.385 have not been 
met.  Also, private medical records submitted indicate that 
while the veteran has problems in his right ear, the left ear 
was found to be essentially normal.  Therefore, based upon 
the evidence, service connection cannot be awarded.


II.  Service connection for actinic keratosis

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As to the veteran's specific contentions that he was exposed 
to Agent Orange, which resulted in his claimed skin 
disorders, the Board observes that for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provides that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (known 
as the Vietnam era), and who have a disease specified by 
statute, shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 
(a)(3); 38 C.F.R. § 3.309(e).  The Court has held that 
"neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of [a claim for service 
connection] where the veteran has not developed a condition 
enumerated in either 38 U.S.C. § 1116 (a) or 38 C.F.R. § 
3.309(e)."  McCartt v. West, 12 Vet. App. 164, 168 (1999).  
In short, if a veteran does not have a condition listed in VA 
laws and regulations as presumed to be related to herbicide 
exposure, there is no presumption that the veteran was in 
fact exposed to herbicides in service.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  
Recently, the Secretary of Veterans Affairs published a list 
of conditions for which a presumption of service connection 
based on exposure to herbicides used in Vietnam during the 
Vietnam era is not warranted.  See Notice, 64 Fed. Reg. 
59232- 59243 (1999).

As discussed above, the Board notes that actinic keratosis is 
not among the types of conditions for which a causal 
relationship to Agent Orange exposure has been established.  
Therefore, if the veteran was diagnosed with actinic 
keratosis, a presumption of service connection would not be 
warranted.  As with any other skin disorder, he could still 
establish service connection on a direct basis, including as 
due to Agent Orange exposure. 

The evidence of record shows that the veteran served in 
Vietnam during the period of August 1967 to August 1968.  
Service medical records are negative for any diagnosis or 
treatment for actinic keratosis.  There is also no evidence 
contained in the record of continuity of treatment for such 
condition since the veteran's discharge from service to the 
present.

The veteran underwent a VA examination in July 1999.  The 
examiner noted the veteran's past medical history to be 
positive for actinic keratosis which was diagnosed originally 
in 1997.  The veteran stated that he was concerned that it 
may have been related to his Agent Orange exposure when he 
served in Vietnam as a light weapons infantryman.  A physical 
examination revealed a couple of lesions on the backs of his 
hands which were rough, dry and scaly.  The final diagnosis 
was history of actinic keratosis involving the face and 
forearms, consistent with some exposed areas, treated 
successfully with liquid nitrogen.

In this case, it is clear that the veteran suffered from 
actinic keratosis.  It is also established that the veteran 
was likely exposed to herbicides during his Vietnam service.  
Beyond those facts, however, there is no medical evidence of 
record that supports a claim for service connection for 
actinic keratosis.  The veteran's service medical records are 
silent as to any complaint or diagnosis of actinic keratosis, 
and the post-service medical evidence indicates that the 
veteran did not develop actinic keratosis until many years 
following service separation.  Moreover, there is no evidence 
of record, medical or otherwise, which addresses whether the 
veteran's current disability might be causally connected to 
any event relating to his service in Vietnam, including the 
possibility of herbicide exposure while in service.  

The Board acknowledges the veteran's concern that Agent 
Orange exposure could be a substantial contributing factor 
towards his actinic keratosis.  However, as the veteran is a 
lay person with no medical expertise or training, his 
statements alone are not enough to establish the presence of 
a current disability, or the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Rather, competent medical evidence is needed on this point.  
In the present case, in the absence of some competent medical 
evidence of record addressing whether the veteran's actinic 
keratosis is causally or etiologically related to the 
veteran's active service, including any herbicide exposure, 
the Board must find that service connection for actinic 
keratosis is not warranted.


III.  Increased rating for PTSD

Disability evaluations are determined by the application of 
the Schedule of Ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disabilities 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In August 1999, service connection for post-traumatic stress 
disorder (PTSD) was granted and a 30 percent disability 
evaluation assigned.  In June 2000, the veteran requested 
that his disability evaluation be increased as he felt his 
symptoms deserved an evaluation greater than 30 percent.

The veteran underwent a VA examination for PTSD in July 1999.  
During the examination, the veteran stated that while 
stationed in Vietnam, he was involved in intense combat and 
watched many friends die in combat.  Upon physical 
examination, the veteran denied having a seizure or any type 
of head injury with loss of consciousness.  The veteran also 
stated that he had no hospitalizations, had never been in a 
PTSD group and had never attempted suicide.  He quit drinking 
alcohol in 1972 and prior to that had never had a drinking 
problem nor had ever used illicit drugs.  Upon discharge from 
service, the veteran stated that he has had difficulties, 
often with being upset easily, lashing out verbally 
especially with his coworkers.  He has also suffered from 
chronic sleep problems, startling easily, irritable mood and 
worrying.  In terms of his mental status examination, the 
veteran had normal rate and rhythm to his speech, was 
cooperative and pleasant, flow of thought was logical and 
goal-oriented.  He denied auditory or visual hallucinations, 
no delusions were elicited, and he denied any suicidal or 
homicidal ideation, intent or plan.  His short and long-term 
memory were intact, and he denied any obsessive or 
ritualistic behavior or panic attacks which interfered with 
his daily routines.  The final diagnosis was Axis I PTSD with 
a Global Assessment of Functioning (GAF) score of 65.

Also submitted to the file were treatment records from the VA 
Mt. Vernon Outpatient Clinic dated July 1999 to June 2000.  
These records indicate that the veteran has continued to 
receive counseling for his PTSD.  The veteran states he is 
having difficulty controlling his anger, as well as 
reexperiencing traumatic events, hyperalertness and 
depression which occur occasionally, and also has sleep 
disturbances and anxiety feelings.  He also states that he 
has positive and supportive family relationships.

Given the evidence as outlined above, the Board must look to 
the Schedule for Rating Disabilities to determine the 
appropriate disability evaluation.  Diagnostic Code 9411 of 
38 C.F.R. § 4.130 sets forth the criteria for evaluating PTSD 
using Diagnostic Code 9440.  To obtain a 50 percent 
evaluation, there must be symptoms reflecting occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

For a 30 percent evaluation there must be symptoms reflective 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Based on the above, the Board finds that the veteran's 
symptoms most closely agree with the criteria for a 30 
percent evaluation.  Specifically, the veteran has positive 
and supportive relationships with his family and is able to 
maintain gainful employment.  He occasionally experiences a 
depressed mood, anxiety, and sometimes has difficulty 
controlling his anger when at work.  However, there is no 
evidence that his anger has significantly affected his job 
performance or his ability to do his job.  There are no 
reports of the veteran having difficulty grooming himself or 
performing any other self-help activities, nor are there 
allegations of memory loss other than blocking out events 
that occurred during military service.  The veteran's 
judgment is deemed to be good as he handles his own affairs 
and has made advances in his ability to handle his symptoms 
of PTSD.  There is no evidence of a decreased ability to use 
abstract thinking.  Therefore, the Board finds that the 
preponderance of the evidence supports a 30 percent 
evaluation for the veteran's PTSD.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that which has been discussed herein 
so as to render impractical the application of the regular 
rating schedule standards.  Indeed, the 30 percent evaluation 
assigned herein contemplates difficulty with employment.  In 
the absence of such factors, the Board finds that the 
criteria for assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

ORDER

1.  Service connection for hearing loss in the left ear is 
denied.

2.  Service connection for actinic keratosis is denied.

3.  The criteria for an assignment of a rating in excess of 
30 percent disabling for PTSD have not been met, and the 
appeal is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

